          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *               Criminal No. 1:19-cr-10163-IT-3
                                              *
STEVEN MIRANDA,                               *
                                              *
               Defendant.                     *

                                  MEMORANDUM & ORDER

                                           May 11, 2020
TALWANI, D.J.

       Defendant Steven Miranda was charged with a single count of conspiracy to distribute

and to possess with the intent to distribute certain controlled substances, including 40 grams or

more of a mixture and substance containing fentanyl, in violation of 21 U.S.C. § 841(a)(1) and

§ 846. The indictment alleged further that 40 grams or more of a mixture and substance

containing fentanyl was foreseeable by, and attributable to, Defendant such that 21 U.S.C.

§ 841(b)(1)(B)(vi) is applicable. On Miranda’s motion for a judgment of acquittal, the court finds

that a reasonable jury could determine beyond a reasonable doubt that Miranda entered into the

charged conspiracy but that no reasonable jury could find beyond a reasonable doubt that the

conspiracy involved 40 grams or more of a substance containing fentanyl that was attributable to,

or reasonably foreseeable by, Miranda. Accordingly, the court grants a partial judgment of

acquittal, and otherwise denies the motion.

I.     Procedural History

       At the close of the government’s evidence, Miranda moved for a judgment of acquittal

under Fed. R. Crim. P. 29(a), arguing that no reasonable jury could find that Miranda entered

into the charged conspiracy or, alternatively, that no reasonable jury could find that the
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 2 of 11



conspiracy involved 40 or more grams of fentanyl that was attributable to or reasonably

foreseeable by Miranda. The court deferred acting on the motion. Miranda rested without

presenting any additional evidence and, subsequently, the jury failed to reach a verdict. The court

declared a mistrial and Miranda timely renewed his motion pursuant to Fed. R. Crim. P. 29(c).

II.    Rule 29 Standard

       Where the court reserves decision and submits the case to the jury, the court must “decide

the motion on the basis of the evidence at the time the ruling was reserved.” Fed. R. Crim. P.

29(b). A court must grant the motion as to any offense “for which the evidence is insufficient to

sustain a conviction.” Fed. R. Crim. P. 29(a). A defendant must show that “the evidence

presented at trial, even when viewed in the light most favorable to the government, did not

suffice to prove the elements of the offense[] beyond a reasonable doubt.” United States v.

Acevedo, 882 F.3d 251, 257 (1st Cir. 2018). The court “examine[s] the evidence – direct and

circumstantial – as well as all plausible inferences drawn therefrom” to determine whether “a

rational fact finder could conclude beyond a reasonable doubt that the defendant committed the

charged crime.” United States v. Wyatt, 561 F.3d 49, 54 (1st Cir. 2009). The court “do[es] not

weigh the evidence or make any credibility judgments,” United States v. Merlino, 592 F.3d 22,

29 (1st Cir. 2010), but it must also “take a hard look at the record and [reject] those evidentiary

interpretations and illations that are unreasonable, unsupportable, or overly speculative.” United

States v. Spinney, 65 F.3d 231, 234 (1st Cir. 1995).

III.   The Conspiracy Charge

       To convict Miranda of conspiracy to distribute or to possess with the intent to distribute

in violation of 21 U.S.C. § 841(a)(1) and § 846, the government was required to prove beyond a

reasonable doubt 1) that an agreement existed to commit the underlying offense; and 2) that the



                                                  2
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 3 of 11



“defendant agreed to participate in it, intending to commit the underlying substantive offense.”

United States v. Sepulveda, 15 F.3d 1161, 1173 (1st Cir. 1993). “An agreement to join a

conspiracy ‘may be express or tacit . . . and may be proved by direct or circumstantial

evidence.’” United States v. Liriano, 761 F.3d 131, 135 (1st Cir. 2014) (quoting United States v.

Rivera Calderon, 578 F.3d 78, 88 (1st Cir. 2009)).

       “The use of conspiracy doctrine in a vertical context,” based on a buyer-seller

relationship, “has caused courts unease.” United States v. Boidi, 568 F.3d 24, 29 (1st Cir. 2009).

“Purchases by an addict or casual user for personal use may not automatically make one a

member of a conspiracy to distribute.” United States v. Innamorati, 996 F.2d 456, 492 (1st Cir.

1993). Nonetheless, in such vertical relationships, evidence of a continuing purchase and sale

relationship between a buyer and seller and evidence of the seller’s knowledge of the buyer’s

redistribution of drugs is sufficient to allow a jury to “infer both an agreement between [a buyer

and seller] that [the buyer] possess the drugs and the requisite intent as to distribution.” Boidi,

568 F.3d at 29-30. See also United States v. Symonevich, 688 F.3d 12, 23-24 (1st Cir. 2012)

(noting that evidence seller knew buyer was redistributing drugs was relevant in evaluating

conspiracy conviction).

       In his motion, Defendant argues the government failed to present sufficient evidence for a

reasonable jury to find beyond a reasonable doubt that he joined the charged conspiracy. Def’s

Mem. in Support of Mot. for Judgment of Acquittal (“Def’s Mem.”) 3-4 [#186]. At trial, the

government presented testimony of law enforcement witnesses, physical evidence seized in

Miranda’s home when he was arrested on April 25, 2019, and text messages and phone calls

between Manuel Pina Agee (aka Manny) and Miranda. The calls and text messages were

intercepted in wire taps that were operational between October 31, 2018, and November 21,



                                                  3
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 4 of 11



2018, and between March 27, 2019, and April 25, 2019. Defendant argues this evidence could

establish at most that Miranda purchased drugs from Pina Agee for personal use and that,

therefore, there is insufficient evidence to meet the government’s burden to prove that Miranda

joined Pina Agee’s conspiracy, either through redistributing drugs or by connecting new

customers to Pina Agee. Id. at 5-8. Alternatively, Defendant argues there is insufficient evidence

to support a finding that Pina Agee knew Miranda was redistributing drugs. Id. at 6 (“Their

relationship, based upon the evidence presented at trial, was strictly related to Mr. Miranda’s

personal use or consumption.”). The court considers each argument in turn.

       A. Redistribution

       Viewed in the light most favorable to the government, there is sufficient evidence for a

reasonable jury to find beyond a reasonable doubt that Miranda redistributed drugs that he

purchased from Pina Agee. On April 25, 2019, law enforcement executed a search warrant at

Miranda’s house. They seized two plastic bags containing a total of ten grams of fentanyl from

the pocket of Miranda’s red jacket. Trial Exhibit (“Ex.”) 58 (photo of jacket); Ex. 59 (photo of

bags in red jacket pocket). Officers also found in Miranda’s bedroom two digital pocket scales, a

grinder, a small container with trace amounts of fentanyl, dozens of plastic baggies, many of

which had corners cut off, and $500. Ex. 64 (plastic baggies); Ex. 65 (photo of electronic scales

and grinder); Ex. 66 (photo of fentanyl residue in container). Detective Charles Mello, who

participated in the search and Miranda’s arrest, testified that, based on his experience with past

narcotics investigations, bags cut in that fashion, as well as grinders and electronic scales, were

consistent with the sale and distribution of narcotics. During the search, Miranda also told Drug

Enforcement Administration (“DEA”) special agent Louis Tenore that Pina Agee was the only

one Miranda had bought drugs from. Miranda also stated that he had bought the 10 grams of



                                                  4
            Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 5 of 11



fentanyl from Pina Agee three days earlier.1

       Defendant offers an alternative explanation for the physical evidence. He argues that the

10 grams of fentanyl, grinder, scales, and baggies, merely show that he was a careful user of

drugs, preparing doses by weight for personal use. Def’s Mem. 5 n.2 [#186]. Yet Fed. R. Crim.

P. 29(a) requires consideration of the evidence in the best light for the government. A jury may

weigh Defendant’s narrative in a future retrial, but the court may not credit it on a motion for

acquittal where a reasonable jury could find beyond a reasonable doubt that Miranda used these

tools to prepare drugs for redistribution. In combination with Miranda’s statement that he only

bought drugs from Pina Agee, a jury could therefore reasonably find that Miranda redistributed

Pina Agee’s drugs.

       B.       Miranda and Pina Agee’s Relationship

       Evidence from the calls and texts between Miranda and Pina Agee provide context

further allowing a reasonable jury to find that Miranda was redistributing drugs he purchased

from Pina Agee as part of the conspiracy and a reasonable inference that Pina Agee knew of

Miranda’s redistribution of those drugs. For example, in recorded calls on October 24, 2018,

Miranda told Pina Agee that Miranda was with his “boy” and that the friend “just dealt for you a

little bit just now. . .” Ex. 7. Pina Agee then asked Miranda if he had a “game boy,” and

Miranda’s passenger confirmed he had a “scale.” Id. Miranda and Pina Agee then agreed to meet

up, and Miranda had his friend drop him off at Pina Agee’s car. Id.; Ex. 8. From these

recordings, a jury could reasonably infer Pina Agee knew Miranda and his “boy” were




1
  No evidence was offered at trial as to whether 10 grams of fentanyl is generally a “personal
use” quantity, as Defendant contends, a quantity often used for redistribution as the government
contends, or both. Miranda also told Agent Tenore that he used but did not sell the drugs. The
jury was free to accept some of Miranda’s statements to the officer and reject other statements.
                                                 5
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 6 of 11



distributing drugs on Pina Agee’s behalf.

       The recorded communications also allow for an inference of trust between Pina Agee and

Miranda and an inference that Miranda was operating in coordination with Pina Agee, even

though Miranda appears to have been, at most, a minor player in Pina Agee’s enterprise. Miranda

and Pina Agee communicated frequently while the wire taps were operational, especially

between March 27 and April 25, 2019, when the government intercepted forty-four text

messages and phone calls between them. While Defendant argues that these calls show that

Miranda, as an addict, was desperate to see Pina Agee to get quick deliveries, Def’s Mem. at 5

n.2 [#186], Pina Agee also sought out Miranda and expressed frustration when meetings didn’t

occur. See, e.g., Ex. 13 (“What’s up with you you never hit me.”); Exs. 18, 19 (arriving at

Miranda’s house 8 minutes after a text message from Miranda asking to see Pina Agee, even

though Miranda was not yet home); Ex. 52 (“Yo come on I need to see you”). Miranda also

knew not to discuss certain topics with Pina Agee over the phone, which a jury could infer meant

that the pair had rules about communicating with each other. See, e.g., Ex. 12 (Miranda stating “I

just I don’t want to talk to you on the phone like that know what I mean? That’s why I wanted to

see you”). Further, the frequency of calls – and in-person meetings arranged on those calls – also

support an inference that they were working together. For example, on April 2, 2019, the two

communicated by phone eight times, including arranging a meeting at a bar at 6:59 p.m., Exs. 23,

24, 25, 26, 27, and then arranging a second meeting at 8:37 p.m. Exs. 28, 29.

       Thus, it is reasonable for a jury to infer from these calls and meetings, including multiple

communications on some days, that Miranda was more than simply Pina Agee’s customer but

was instead helping redistribute drugs for Pina Agee. See Symonevich, 688 F.3d at 23 (finding

that evidence of buyer’s repeat pattern of interaction with seller, buyer’s knowledge of the



                                                 6
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 7 of 11



conspiracy’s code, and evidence that buyer and seller had a relationship of “trust and familiarity”

all supported a finding that buyer joined conspiracy). Accordingly, based on the “context for the

relationship,” the fentanyl and evidence of drug redistribution in Miranda’s bedroom along with

Miranda’s statements during the search, and evidence that Pina Agee knew Miranda was

redistributing his drugs, a reasonable jury could find beyond a reasonable doubt that Miranda

knowingly and voluntarily joined Pina Agee’s conspiracy to distribute drugs and to possess

drugs with intent to distribute. Under Rule 29(a), this evidence requires the denial of Defendant’s

motion for acquittal.2

IV.    The Drug Weight Element

       Defendant argues that even if Miranda joined the charged conspiracy, the government

failed to present sufficient evidence so that a reasonable jury could find beyond a reasonable

doubt that 40 grams or more of fentanyl was attributable to or reasonably foreseeable by

Miranda. The court agrees.

       As the drug weight element subjects Miranda to a mandatory minimum sentence on

conviction, the government was required to prove the element beyond a reasonable doubt that.

See Alleyne v. United States, 570 U.S. 99, 115-17 (2013); United States v. Pizarro, 772 F.3d

284, 292-93 (1st Cir. 2014). “[A] defendant cannot, simply by reason of his membership in a

conspiracy that traffics in large amounts of drugs, automatically be ‘saddled with the full weight

of the conspiracy’s wrongdoings.’” United States v. Dunston, 851 F.3d 91, 97 (1st Cir. 2017)




2
  Defendant’s additional argument that the government “never observed or provided evidence
that Mr. Miranda sold drugs to anyone” or “produced evidence that he had made such sales in the
past” does not require a directed verdict. Def’s Mem. 5 [#186]. While a jury may weigh whether
the absence of evidence of sales is dispositive on the question of redistribution, the government
provided other direct and circumstantial evidence upon which a jury could nonetheless find that
Miranda joined the conspiracy to distribute drugs.
                                                 7
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 8 of 11



(quoting Sepulveda, 15 F.3d at 1197. The defendant instead “can only be held responsible for

drugs that he ‘personally handled or anticipated handling,’ as well as ‘drugs involved in

additional acts that were reasonably foreseeable by him and were committed in furtherance of the

conspiracy.’” Id. at 97-98 (quoting Sepulveda, 15 F.3d at 1197) (finding that quantity of crack

cocaine was reasonably foreseeable to defendant who sold powder cocaine to codefendant, who

then converted it).

       To prove this element, the government relies in part on a phone call from Miranda to Pina

Agee on April 24, 2019, where Miranda told Pina Agee that Miranda was with someone who

“will do a whole for six-five” and “that’s what I [Miranda] can . . . do for you [Pina Agee].” Ex.

56. Miranda asked Pina Agee to “fly to me right now man if you can.” Id. Pina Agee responded,

“I can’t even do that right now” and that his number was “better than that [and] you know that.”

Id. Finally, Pina Agee replied, “I don’t even know what ya . . . talking about man really” and, “I

don’t know how ya f*ckin. I’d rather just f*ck with you and you can f*ck with him . . . We can

figure something out after that you already know one time.” Id. The government also presented

testimony that a “whole” is a common slang term for a kilogram and that the common street

price for a kilogram of fentanyl was roughly $60,000 in the local area.

       The government argues that this call allows a jury to infer that 1) Miranda and Pina Agee

had previously discussed Pina Agee’s price for a kilogram of fentanyl; and 2) Miranda (who, in

other dealings, purchased drugs from Pina Agee for his own use or for redistribution according to

the government), was now attempting to broker a sale of a kilogram of fentanyl from a third

party to Pina Agee. Gov. Resp. to Mot. for Judgment of Acquittal 5 [#190].

       Though Miranda may have hoped to “personally handle” such a big deal for Pina Agee,

Sepulveda, 15 F.3d at 1197, there is no evidence that Miranda’s proposal, rejected by Pina Agee,



                                                 8
          Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 9 of 11



came within the scope of any agreement with Pina Agee. Nor can a jury reasonably find that

merely proposing such a deal that Pina Agee did not accept was an act “in furtherance” of the

charged conspiracy. Id.

       In determining that Miranda’s rejected proposal falls outside of the scope of his alleged

conspiracy with Pina Agee, the court takes guidance from the First Circuit’s reasoning in cases

considering whether defendants belonged to a single conspiracy or multiple separate

conspiracies. In order to establish that a defendant belonged to a single conspiracy with other

charged coconspirators, courts look for 1) a common goal; 2) interdependence of elements of the

plan, or the “nature of the scheme”; and 3) overlap among participants. United States v. Soto-

Beniquez, 356 F.3d 1, 18-19 (1st Cir. 2003); United States v. Portela, 167 F.3d 687, 695 n.2 (1st

Cir. 1999). Interdependence exists “where the activities of one aspect of the scheme are

necessary or advantageous to the success of another aspect of the scheme.” United States v.

Ortiz-Islas, 829 F.3d 19, 26 (1st Cir. 2016) (quoting United States v. Negron-Sostre, 790 F.3d

295, 309 (1st Cir. 2015)) (internal citation omitted).

       Here, viewing the evidence in the light most favorable to the government, Miranda’s

attempt to broker a large deal with Pina Agee was not part of the “nature of the scheme” he

allegedly entered into with Pina Agee – where Pina Agee was the central distributor and where

Miranda was, at most, a small-time purchaser and redistributor. Nor was Miranda’s idea

“necessary or advantageous” to the charged conspiracy’s success, even if it can be inferred that

Miranda hoped it would be. Thus, as there is no evidence that Miranda’s offer to broker a sale of

fentanyl to Pina Agee was realistic or that the proposal can reasonably be construed as part of the

same conspiracy, the court finds that no reasonable jury could infer, based on Exhibit 56, that the

charged drug-weight was reasonably foreseeable to Miranda beyond a reasonable doubt.



                                                  9
         Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 10 of 11



       Furthermore, Miranda’s knowledge that Pina Agee trafficked in high quantities of drugs,

including knowledge of Pina Agee’s pricing for a kilogram of fentanyl, does not lead to a

possible finding that the government proved beyond a reasonable doubt the drug-weight element.

While the April 24 call, along with Miranda’s statement to DEA Agent Tenore, presented at trial,

that he knew people who sold kilograms of fentanyl, can sustain an inference that Miranda had

knowledge that Pina Agee trafficked in large amounts of drugs, that knowledge without more

cannot be used to saddle Miranda with the weight that Pina Agee trafficked in. See United States

v. Colon-Solis, 354 F.3d 101, 103 (1st Cir. 2004) (“Where, as here, a defendant admits that the

conspiracy to which he belonged handled drug quantities sufficient to trigger a mandatory

minimum sentence, he becomes potentially eligible for the mandatory minimum - but that

provision cannot be applied in his case without an individualized finding that the triggering

amount was attributable to, or foreseeable by, him.”).

       Finally, the government also cites previously discussed evidence of the many meetings

and transactions between Pina Agee and Miranda, and the interdependent nature of their

relationship, in arguing that it can be inferred that Miranda obtained more than 40 grams of

fentanyl during March and April 2019 from Pina Agee. Yet, apart from the 10 grams of fentanyl

found in Miranda’s jacket, the government did not provide any evidence of the quantity of drugs

that Miranda purchased from Pina Agee. See United States v. Innamorati, 996 F.2d 456, 492 (1st

Cir. 1993) (establishing drug-weight, in part, by adding up specifically quantified weights of

purchases). Nor did the government provide any evidence quantifying amounts of fentanyl that

Miranda redistributed, see Dunston, 851 F.3d at 99-100 (adding amount seized from defendant’s

person to amount that defendant sold to codefendant), or even evidence that Miranda primarily

purchased or sold fentanyl, as opposed to one of the other drugs in the charged conspiracy.



                                                10
         Case 1:19-cr-10163-IT Document 201 Filed 05/11/20 Page 11 of 11



Because the government provided mere speculation as to the amounts of fentanyl that Miranda

“personally handled,” “anticipated handling,” or the amount of fentanyl “involved in additional

acts that were reasonably foreseeable by” Miranda, “committed in furtherance of the

conspiracy,” no reasonable jury could find beyond a reasonable doubt that 40 grams or more of

fentanyl was attributable to or reasonably foreseeable by Miranda. Thus, under Rule 29(a), the

court must enter a partial directed verdict of acquittal.

V.     Conclusion

       Accordingly, for the aforementioned reasons, the court GRANTS in part Defendant’s

motion for a directed verdict as to the drug weight element and DENIES Defendant’s motion as

to the underlying conspiracy charge. The court shall enter a partial judgment of acquittal.

       IT IS SO ORDERED.

       Date: May 11, 2020                                    /s/ Indira Talwani
                                                             United States District Judge




                                                  11
